Citation Nr: 0947078	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
1968 for the grant of service connection for tinnitus. 

2.  Entitlement to an effective date earlier than June 10, 
1999 for a 10 percent rating for tinnitus.

3. Entitlement to service connection for disequilibrium, also 
claimed as dizziness.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1966 to July 1968. 

This appeal come before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and February 2007 rating 
decisions, and a July 2009 supplemental statement of the case 
determination, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois. 

Procedural history 

The Veteran was originally granted service connection for 
tinnitus in an April 1969 rating decision.  A noncompensable 
disability rating was assigned.  

In February 1994, the Veteran filed a claim seeking, in part, 
entitlement to an increased disability rating for his 
service-connected tinnitus.  While his claim was initially 
denied in an August 1994 rating decision, the Veteran 
perfected an appeal and in August 2002, the RO granted a 10 
percent disability rating for tinnitus, effective June 10, 
1999.  In a May 2003 decision, the Board continued the 10 
percent disability rating assigned to the Veteran's tinnitus 
effective from June 10, 1999. 

In the above-mentioned October 2005 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for disequilibrium, to include dizziness.  The 
Veteran has perfected an appeal as to this issue.

In the above-mentioned February 2007 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for headaches and entitlement to an effective date 
earlier than July 20, 1968 for the grant of service 
connection for tinnitus.  The Veteran has perfected an appeal 
as to these issues. 

The Board notes that a supplemental statement of the case 
(SSOC) determination in July 2009 denied entitlement to an 
effective date earlier than June 10, 1999, for the assignment 
of a 10 percent rating for tinnitus.  The Board is construing 
testimony provided before the undersigned Veterans Law Judge 
during an October 2009 videoconference hearing as a 
substantive appeal for this issue.  While aware of the 
provisions of 38 C.F.R. § 19.31, prohibiting the SSOC from 
announcing decisions by the agency of original jurisdiction, 
the Board finds that the Veteran was justified in reliance on 
the information provided in the cover letter to the SSOC as 
to the appellate status of this issue.  Further, as this 
issue warrants a denial as a matter of law, the Veteran is 
not prejudiced by the Board's appellate adjudication at this 
time.  

The issues of entitlement to service connection for headaches 
and disequilibrium are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an April 1969 rating decision, the RO granted service 
connection for tinnitus and assigned an effective date of 
July 20, 1968.  The Veteran was informed of that 
determination and of his appeal rights.  He did not appeal.

2.  In an August 29, 2002 rating decision, the RO established 
a 10 percent disability rating for tinnitus effective June 
10, 1999.  The Veteran appealed and the assigned disability 
rating, effective from June 10, 1999, was confirmed by the 
Board in a May 7, 2003 decision.  The Veteran was informed of 
that determination and of his appeal rights.  He did not 
appeal.


CONCLUSIONS OF LAW

1.  The April 1969 RO decision is final as to the matter of 
the assignment of an effective date for the grant of service 
connection for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  The Veteran's claim of entitlement to an earlier 
effective date for service connection for tinnitus was not 
timely filed and must be dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2009); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  

3.  The August 2002 RO decision is final as to the assignment 
of an effective date for the award of a 10 percent disability 
rating for the Veteran's service-connected tinnitus.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  The Veteran's claim of entitlement to an earlier 
effective date for the grant of a 10 percent disability 
rating for tinnitus was not timely filed and must be 
dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than July 20, 
1968 for the grant of service connection for tinnitus. 

2.  Entitlement to an effective date earlier than June 10, 
1999, for a 10 percent rating for tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  For the sake of economy, both of the 
Veteran's earlier effective date claims will be addressed in 
a common discussion below. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution the Veteran's earlier effective 
date claims are based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.

As discussed below the Veteran's claims are being dismissed 
by the Board because he did not raise the earlier effective 
date issues in a timely fashion.  The claims are therefore 
being dismissed based on the law. The facts that are 
necessary to adjudicate the claims are not in dispute, and 
are already contained in the claims folder. Thus, notice or 
assistance to the Veteran would be fruitless.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal. See 38 C.F.R. § 
3.103 (2009).  The Veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As discussed in the Introduction, the Veteran 
exercised the option of a personal hearing and was afforded 
one in October 2009. 

Analysis

As was described in the Introduction above, an effective date 
for service connection for tinnitus of July 20, 1968 was 
established in the April 17, 1969 RO rating decision.  The 
Veteran did not disagree with the assigned effective date.  
The April 1969 rating decision is therefore final as to the 
effective date for service connection for tinnitus.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009).

With respect to the Veteran's claim of entitlement to an 
effective date earlier than June 10, 1999, for a 10 percent 
rating for tinnitus.  As noted above, the RO assigned the 
June 1999 effective date in an August 2002 rating decision.  
While the Veteran appealed the disability rating to the 
Board, he did not indicate his disagreement with the assigned 
effective date.  Furthermore, while the Board's decision 
referenced the adequacy of the effective date assigned to the 
Veteran's 10 percent tinnitus disability rating, the Veteran 
did not challenge the Board's decision, either by appealing 
to the Court, filing a motion for reconsideration of the 
Board's decision, or filing a claim of clear and unmistakable 
error (CUE).

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) in which it was held that where a rating 
decision which established an effective date becomes final, 
an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.  Based on the precedential Court decision in Rudd, and 
as more fully explained below, the Board finds that the 
Veteran's claims of entitlement to an earlier effective date 
for the grant of service connection for tinnitus and an 
earlier effective date for the grant of a 10 percent 
disability rating for tinnitus must be dismissed.

The first time that the matter of an earlier effective date 
for the grant of service connection or the assignment of a 10 
percent disability rating was mentioned was a February 2006 
notice of disagreement from the Veteran.  Although inartfully 
worded and never specifically mentioning the matter of the 
earlier effective date, that appears to have been the intent 
of the NOD, and it was so interpreted by the RO.  However, 
this February 2006 challenge to the assigned effective dates 
arrived long after the expiration of the appeal periods.  
Because the Veteran did not appeal the RO's April 1969 and 
August 2002 decisions as to the effective dates, those 
decisions became final.  That being the case, the Veteran is 
left with only one option in his attempt to obtain an earlier 
effective date: a claim alleging that the April 1969 and/or 
August 2002 rating decisions contained CUE.  See 38 C.F.R. § 
3.105.  To date, he has not filed such a claim.

The Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the Veteran's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date earlier than 
July 20, 1968 for service connection for tinnitus is 
dismissed.

The claim of entitlement to an effective date earlier than 
June 10, 1999 for the assignment of a 10 percent disability 
rating for the Veteran's service-connected tinnitus is 
dismissed.


REMAND

3. Entitlement to service connection for disequilibrium, also 
claimed as dizziness.

4.  Entitlement to service connection for headaches.

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
these issues must be remanded for further evidentiary 
development.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and either (1) evidence indicating an 
association between the claimant's disability and his active 
service or (2) a service-connected disability, is to obtain a 
medical opinion as to whether there is a nexus between the 
claimed disability and his active service and/or the service- 
connected disability. See Charles v. Principi, 16 Vet. App. 
370 (2002).

With respect to the Veteran's disequilibrium claim, the 
Veteran has submitted the February 2009 statement of D.D.V., 
M.D., who indicated that the Veteran has intermittent 
disequilibrium.  A review of the Veteran's service treatment 
records indicates that he was treated on January 9, 1967 for 
complaints of vertigo. Hickson elements (1) and (2) are 
arguably satisfied. A medical nexus opinion is therefore 
required per Charles.

With respect to the Veteran's headaches claim, the Veteran is 
competent to testify as to the existence of headaches.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran's service treatment records indicate that he was 
treated for an upper respiratory tract infection with 
complaints of headaches on January 8, 1968.  Hickson elements 
(1) and (2) have arguably been satisfied for the Veteran's 
headaches claim.  A medical nexus opinion is therefore 
required. 

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a health care 
provider with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether a disability 
manifested by disequilibrium and dizziness 
exists or whether such complaints are 
symptoms of the Veteran's service-
connected hearing loss and/or tinnitus.  
If a separate disability exists, the 
examiner should comment on whether such a 
disability is the result of the Veteran's 
military service to include his January 9, 
1967 complaint of vertigo.  If the 
reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

2.  VBA should arrange for a health care 
provider with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
current complaints of headaches are 
related to his military service, to 
include a January 8, 1968 headache 
complaint.  If the reviewing health care 
provider finds that physical examination 
of the Veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

3. After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issues of 
entitlement to service connection for 
disequilibrium and headaches.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


